92 F.3d 1184
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jorge Eduardo VAZQUEZ, Plaintiff-Appellant,v.MARYLAND PORTS ADMINISTRATION, Defendant-Appellee.
No. 95-2211.
United States Court of Appeals, Fourth Circuit.
Aug. 2, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  M.J. Garbis, District Judge.  (CA-94-460-MJG)
Jorge Eduardo Vazquez, Appellant Pro Se.  Donald Arnold Krach, MARYLAND PORTS ADMINISTRATION, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before WILKINSON, Chief Judge, HAMILTON, Circuit Judge, and PHILLIPS, Senior Circuit Judge.
Affirmed by unpublished per curiam opinion.
PER CURIAM:


1
Appellant appeals from the district court's order granting summary to the Defendant in his employment discrimination suit.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   Vazquez v. Maryland Port Admin., No. CA-94-460-MJG (D.Md. June 8, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED